PER CURIAM
In this commitment proceeding, the state concedes that the record does not show that the examiner appointed by the trial court was qualified under the standards in ORS 426.110(2). We accept that concession.
The state also concedes that, even though defendant does suffer from a mental disorder, the record does not show so clearly that she is “mentally ill” as defined in ORS 426.005 that we could affirm the trial court in the absence of a report by a qualified person. As the state puts it, “[T]he evidence that defendant constituted a danger to herself, or was unable to care for her basic personal needs, was slim to none.” We accept that concession, too.
Reversed.